DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.    The claims are directed to a “computer program”.  A computer program is not a “process, machine, manufacture, or composition of matter” and therefore the claim is considered non-statutory (see MPEP 2106(I)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0302160 to Muthukumar et al. (“Muthukumar”).

Fig. 1, element 102; paragraphs 20, 25 and 26) configured 
to process multispectral image data of a meal to obtain information on the contents of the 5meal (Figs. 3, 5, 6; paragraphs 19, 20, 27, 30, 31, wherein images and NIR spectroscopy data corresponds to multispectral image data); 
generate, based on the obtained information, a query with guidance to change image capture settings (Fig. 5, elements 510-532; paragraph 30, wherein the user is prompted with generated guidance to change the image capture settings such as enabling the flash or adjusting the position and focus).

As to claim 2, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to generate the query with guidance according to insufficient information on the contents of the meal (Fig. 5, elements 510-532; paragraph 30, wherein prompting the user with guidance to change the image capture settings such as enabling the flash or adjusting the position and focus is done in response to there being insufficient information on the contents of the meal in the multispectral image data).  

10As to claim 3, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to guide a user to change an attitude of a camera to point to other ingredients of the meal (Fig. 5, elements 510-532; paragraph 30, wherein the user is prompted with generated guidance to change the image capture settings such as adjusting the position/attitude of a camera to properly point to all/other ingredients of the food/meal).  

Fig. 5, elements 510-532; paragraph 30, wherein the user is prompted with generated guidance to change the image capture settings such as adjusting the position/attitude of a camera closer or farther away from the food/meal thereby correcting focus).  

As to claim 7, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to generate a recipe of the meal based on the obtained information on the contents of the meal (Fig. 3; paragraphs 20 and 27).  

20As to claim 8, Muthukumar discloses the system of claim 7, wherein the recipe includes ingredients information, nutrition information, and/OR allergen information (Fig. 3; paragraphs 20 and 27).  

As to claim 9, Muthukumar discloses the system of claim 7, wherein the circuitry is configured to change the recipe generation process based on feedback (Fig. 5 and paragraph 30, wherein the user is prompted with feedback to change the data capture, and thus recipe generation, process).  

As to claim 10, Muthukumar disclose the system of claim 1, further comprising a sensor arrangement configured to collect multi25spectral image data of a meal (paragraphs 19 and 20, wherein the camera and NIR spectroscopy sensor correspond to the sensor arrangement configured to collect multispectral image data of a meal).  

As to claim 13, Muthukumar discloses the system of claim 10 wherein the sensor arrangement is configured to provide visible images, infrared images, and/or spectral data (paragraphs 19, 20 and 27).  

As to claim 14, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to perform ingredient segmentation on a multispectral image by distinguishing the difference of spectrum properties of ingredients (Fig. 3; paragraphs 19, 20 and 27, wherein the visible, infrared and spectral image data is analyzed and thus segmented into different ingredients).  

As to claim 15, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to identify ingredients by analyzing spectrum data (Fig. 3; paragraphs 19, 20 and 27, wherein the visible, infrared and spectral image data is analyzed to identify different ingredients).  

5As to claim 16, Muthukumar discloses the system of claim 1, wherein the circuitry is configured to use conventional image data for course identification (Fig. 3; paragraphs 19, 20 and 27, wherein the visible, infrared and spectral image data is analyzed to identify different ingredients or food types of the meal/course).

As to claims 17 and 18, please refer to the rejection of claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0302160 to Muthukumar et al. (“Muthukumar”) in view of US 2015/0168365 to Connor (on the IDS filed 8/13/2019).

As to claim 11, Muthukumar discloses the system of claim 10.
Muthukumar does not disclose expressly wherein the sensor arrangement is configured to provide depth information.
Connor discloses a system comprising circuitry configured to process multispectral image data of a meal to obtain information on the contents of the meal and further comprising a sensor arrangement configured to collect multispectral image data of a meal, wherein the sensor arrangement is configured to provide depth information (Fig. 15, paragraphs 85 and 122).
Muthukumar & Connor are combinable because they are from the same art of food/meal image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a sensor arrangement to provide depth information of a meal, as taught by Connor, into the system of Muthukumar.

	Further, Connor's known technique of using a sensor arrangement to provide depth information of a meal would have been recognized by one skilled in the art as applicable to the "base" process of Muthukumar and the results would have been predictable.
Therefore, it would have been obvious to combine Muthukumar with Connor to obtain the invention as specified in claim 11.

As to claim 12, Muthukumar discloses the system of claim 10.
Muthukumar discloses using the sensor arrangement to provide spectroscopy information does not disclose expressly wherein the sensor arrangement is configured to provide mass spectrography information.
Connor discloses a system comprising circuitry configured to process multispectral image data of a meal to obtain information on the contents of the meal and further comprising a sensor arrangement configured to collect multispectral image data of a meal, wherein the sensor arrangement is configured to provide mass spectrography information (Fig. 15, paragraphs 85 and 165).
Muthukumar & Connor are combinable because they are from the same art of food/meal image processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of using a sensor arrangement to provide mass spectrography information of a meal, as taught by Connor, into the system of Muthukumar.

	Further, Connor's known technique of using a sensor arrangement to provide mass spectrography information of a meal would have been recognized by one skilled in the art as applicable to the "base" process of Muthukumar and the results would have been predictable.
Therefore, it would have been obvious to combine Muthukumar with Connor to obtain the invention as specified in claim 12.

Allowable Subject Matter
Claims 4 and 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665